DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 10, & 16 have been amended.
Claim 1 has been cancelled.
Claims 2-21 are pending.

Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive.  See Examiner’s response below.
With respect to Claim 2, applicant appears to assert that the cited art does not teach “determining, by the one or more computers, that (i) the request for content originated from a user that is not currently logged in to a user account and that (ii) a profile of the user is not available to the one or more computers; generating, by the one or more computers and based on the determination that (i) the request originated from a user that is not currently logged in to a user account and that (ii) the profile of the user is not available to the one or more computers, a notification requesting that the user submit information about their interests; and providing, by the one or more computers and for presentation to the user, the notification responsive to the request based on (i) the request having originated from the user that is not currently logged in to the user account and (ii) the profile of the user not being available to the one or more computers”.  Examiner respectfully disagrees and maintains his position with respect to the same.  
Rogers teaches [FIG. 4] making a determination as to whether the user is authorized to access content, wherein authorized access is indicia of a logged in user account with associated user profile information.  Rogers further teaches [column 3, lines 23-33] the requirement for login credentials, wherein it is apparent that the system must determine whether a user is logged in or not in order to access content.  Rogers further teaches [column 7, lines 4-7] receiving requests from a user device to login in order to access services or content.  Therefore, Rogers does in fact teach determining, by the one or more computers, that (i) the request for content originated from a user that is not currently logged in to a user account and that (ii) a profile of the user is not available to the one or more computers.
Rogers teaches [column 15, lines 46-55] a notification sent to the user device.  Further, the method includes means whereby a user can update user-specific portions of context information associated with a user’s profile when a notification is presented to the user.  Rogers further teaches [column 3, lines 23-33] the requirement for login credentials, wherein it is apparent that the system must determine whether a user is logged in or not in order to access content.  Rogers further teaches [column 7, lines 4-7] receiving requests from a user device to login in order to access services or content.  Therefore, Rogers does in fact teach generating, by the one or more computers and based on the determination that (i) the request originated from a user that is not currently logged in to a user account and that (ii) the profile of the user is not available to the one or more computers, a notification requesting that the user submit information about their interests.
Rogers teaches [column 12, lines 55-67, column 13, lines 1-9] detecting a request to access information and a subsequent notification to enter access credentials, wherein the notification must necessarily occur in response to a user request.  Rogers further teaches [column .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 4-5, 10, 12-13, 16, & 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Rogers et al. (US Patent No. 8,850,315 B1).
a computer-implemented method comprising: receiving, by one or more computers and from a user device, a request for content from a user device; (Rogers teaches [FIG. 4] a user request from a user device for content.)
determining, by the one or more computers, that (i) the request for content originated from a user that is not currently logged in to a user account and that (ii) a profile of the user is not available to the one or more computers; (Rogers teaches [FIG. 4] making a determination as to whether the user is authorized to access content, 
Rogers teaches [FIG. 4] making a determination as to whether the user is authorized to access content, wherein authorized access is indicia of a logged in user account with associated user profile information.  Rogers further teaches [column 3, lines 23-33] the requirement for login credentials, wherein it is apparent that the system must determine whether a user is logged in or not in order to access content.  Rogers further teaches [column 7, lines 4-7] receiving requests from a user device to login in order to access services or content.
generating, by the one or more computers and based on the determination that (i) the request originated from a user that is not currently logged in to a user account and that (ii) the profile of the user is not available to the one or more computers, a notification requesting that the user submit information about their interests; (Rogers teaches [column 15, lines 46-55] a notification sent to the user device.  Further, the method includes means whereby a user can update user-specific portions of context information associated with a user’s profile when a notification is presented to the user.)
Rogers teaches [column 15, lines 46-55] a notification sent to the user device.  Further, the method includes means whereby a user can update user-specific portions of context information associated with a user’s profile when a notification is presented to the user.  Rogers further teaches [column 3, lines 23-33] the requirement for login credentials, wherein it is apparent that the system must determine whether a user is logged in or not in order to access content.  Rogers further teaches [column 7, lines 4-7] receiving requests from a user device to login in order to access services or content.
and providing, by the one or more computers and for presentation to the user, the notification responsive to the request based on (i) the request having originated from the user that is not currently logged in to the user account and (ii) the profile of the user not being available to the one or more computers (Rogers teaches [column 12, lines 55-67, column 13, lines 1-9] detecting a request to access information and a subsequent notification to enter access credentials, wherein the notification must necessarily occur in response to a user request.)
Rogers teaches [column 12, lines 55-67, column 13, lines 1-9] detecting a request to access information and a subsequent notification to enter access credentials, wherein the notification must necessarily occur in response to a user request.  Rogers further teaches [column 3, lines 23-33] the requirement for login credentials, wherein it is apparent that the system must determine whether a user is logged in or not in order to access content.  Rogers further teaches [column 7, lines 4-7] receiving requests from a user device to login in order to access services or content.
As per Claim 4, Rogers teaches:
evaluating the request and generating, based on the evaluating, one or more queries for inclusion in the notification, wherein the one or more queries include best-performing queries usable by the user (Rogers teaches [column 7, lines 4-20] a request handling module for evaluating requests.)
As per Claim 5, Rogers teaches:
receiving input responsive to providing the notification, and selecting a content item to deliver from inventory based on the received input (Rogers teaches [column 7, lines 16-25] selecting content to deliver to a user.)

Claims 10 & 12-13 are the media claims corresponding to method claims 2 & 4-5 respectively, therefore are rejected for the same reasons noted previously.

Claims 16 & 18-19 are the system claims corresponding to method claims 2 & 4-5 respectively, therefore are rejected for the same reasons noted previously.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 14-15, & 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Wheatley (US Pub. No. 2014/0156746 A1).
As per Claim 6, Rogers does not explicitly disclose:
generating the one or more queries includes generating a query based on a category or topic that is likely to receive user input
However, Wheatley teaches:
generating the one or more queries includes generating a query based on a category or topic that is likely to receive user input 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Wheatley into the system of Rogers.  One of ordinary skill in the art would have been motivated to provide a recommendation paradigm for social events based on user’s interests, geographic location, or any other suitable constraint wherein a user may also be exposed to advertisements along with social event recommendations. (Wheatley [0002])
As per Claim 7, Rogers does not explicitly disclose:
the category or topic is selected without regard for information that is received with the request
However, Wheatley teaches:
wherein the category or topic is selected without regard for information that is received with the request (Wheatley teaches [FIG. 9] identifying events that user is interested in.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Wheatley into the system of Rogers.  One of ordinary skill in the art would have been motivated to provide a recommendation paradigm for social events based on user’s interests, geographic location, or any other suitable constraint wherein a user may also be exposed to advertisements along with social event recommendations. (Wheatley [0002])
As per Claim 8, Rogers does not explicitly disclose:
determining an incentive to offer, and providing the incentive along with the notification


determining an incentive to offer, and providing the incentive along with the notification (Wheatley teaches [0010-0012] multiple incentives for recommendation to a user.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Wheatley into the system of Rogers.  One of ordinary skill in the art would have been motivated to provide a recommendation paradigm for social events based on user’s interests, geographic location, or any other suitable constraint wherein a user may also be exposed to advertisements along with social event recommendations. (Wheatley [0002])
As per Claim 9, Rogers does not explicitly disclose:
wherein the incentive is determined based on a category of a query or one or more specific content items that relate to the query and that may be provided upon interaction by the user responsive to presentation of the notification
However, Wheatley teaches:
wherein the incentive is determined based on a category of a query or one or more specific content items that relate to the query and that may be provided upon interaction by the user responsive to presentation of the notification (Wheatley teaches [0010-0012] multiple incentives for recommendation to a user.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Wheatley into the system of Rogers.  One of ordinary skill in the art would have been motivated to provide a recommendation paradigm for social events based on user’s interests, geographic location, or any other 

Claims 14-15 are the media claims corresponding to method claims 6-7 respectively, therefore are rejected for the same reasons noted previously.

Claims 20-21 are the system claims corresponding to method claims 6-7 respectively, therefore are rejected for the same reasons noted previously.

Allowable Subject Matter
Claims 3, 11, & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        November 18, 2021